DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the Applicant’s claim amendment received on 8/10/2022 as a request for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W. Kohlepp et al (US 3,584,343) in view of Ougier et al (US 2018/0370074 A1).
For claim 10, Kohlepp et al teaches:
an apparatus for forming a coextruded strip of a first compound A and a second compound B (see col 1 lines 15 to col 4 lines 65), the apparatus comprising: 
a coextrusion nozzle has an insert having a distal end positioned adjacent to an outlet of the coextrusion nozzle, wherein the insert divides the coextrusion nozzle into first and second passageways (Fig 2, item 2 and 3 are flow passages), wherein  under pressure  a high pressure, low volume coextrusion zone is between the distal end of the insert and the outlet of the coextrusion nozzle, outlet wherein in the high pressure, low volume coextrusion zone, a first compound A flow stream merges with a second compound B flow stream to form a coextruded strip having a first layer of compound A and a second layer of compound B joined together at an interface (see Fig 2, insert represented by 4, 5, 6, etc). 
Though there is an extruder present for pushing material down (col 1 lines 15 to col 4 lines 65), however, Kohlepp et al fails to explicitly teach a first extruder in fluid communication with a first gear pump for processing a first compound A;  and a second extruder in fluid communication with a second gear pump for processing a second compound B, wherein the second compound B is different than the first compound A, wherein the outlet from the first gear pump is in fluid communication with a first channel of a coextrusion nozzle, and the outlet from the second gear pump is in fluid communication with a second channel of the coextrusion nozzle.
In the same field of endeavor, pertaining to extruding rubber mixtures, Ougier et al teach a first extruder in fluid communication with a first gear pump for processing a first compound A and a second extruder in fluid communication with a second gear pump for processing a second compound B, wherein the second compound B is different than the first compound A, wherein the outlet from the first gear pump is in fluid communication with a first channel of a coextrusion nozzle, and the outlet from the second gear pump is in fluid communication with a second channel of the coextrusion nozzle (Figure 1 & 5 and extruders are 40, and 50 which are used for feeding rubber compound A and B; specifically; [0002]-[0073] discusses forming complex shaped profile by co-extrusion, see [0014]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to combine the co-extrusion die as taught by, Kohlepp et al with further including extruders having gear pumps as taught by Ougier et al. for efficiently supplying distinct materials for forming profile strip. 
As per claims 11 -12, 15,  and 18, Kohlepp et al further teaches wherein the first and second passageways are separate at the nozzle inlet and joins together downstream of the distal end of the insert (Figs 2 – 3); wherein the distal end has an elongated flat portion (Fig 2-3); and having removable insert (Figs 2-3).
As for claims 16-17, Ougier et al further teach  wherein the ratio of the volume of compound A to the volume of compound B is varied by changing the ratio of the speed of the first and second gear pump (see [0015][0028][0048][0068]). The claim further recites changing the speed of the first and second gear during operation of the system and such would have been obvious in view of Ougier ([0048]-[0068]).
Regarding claim 20, which pertains to use of the co-extruded strip being applied to a tire building machine, is given little patentable weight since claims are pertain to apparatus for forming the strip.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 16/596873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all the elements to coextrusion. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claim 10, the claim of the co-pending application teaches
an apparatus for forming a coextruded strip of a first compound A and a second compound B, the apparatus comprising: 
a first extruder in fluid communication with a first gear pump for processing a first compound A (“first extruder for extruding a first compound A” claim 1 line 3); 
and a second extruder in fluid communication with a second gear pump for processing a second compound B (“a second extruder for extruding …connected to a second gear pump” see claim 1), wherein the second compound B is different than the first compound A (intended use, limitation, is given little patentable weight, in this instant case the co-pending application includes all the structures, thus capable of handling same or distinct compounds as claimed), wherein the outlet from the first gear pump is in fluid communication with a first channel of a coextrusion nozzle, and the outlet from the second gear pump is in fluid communication with a second channel of the coextrusion nozzle, wherein the coextrusion nozzle has an insert having a distal end positioned adjacent to an outlet of the coextrusion nozzle, wherein the insert divides the coextrusion nozzle into first and second passageways, wherein  under pressure  a high pressure, low volume coextrusion
zone is between the distal end of the insert and the outlet of the coextrusion nozzle, outlet wherein in the high pressure, low volume coextrusion zone, a first compound A flow stream merges with a second compound B flow stream to form a coextruded strip having a first layer of compound A and a second layer of compound B joined together at an interface (see claim 2-4).
As for claims 11-12, and 15 -20, see claims 2-9, which similarly includes subject matter pertaining to having distal end having elongated flat portion; changing ratio of the speed of the first gear pump to second gear pump; removable insert which is rectangular cross-sectional shape; wherein the coextruded strip applied in a continuous manner to a tire building machine to a build tire component [application to a tire building machine is an intended use, as claim pertains to an apparatus for forming continuous strip as opposed to tire building] (see claims 1-9 of co-pending reference application). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0334119 A1-pertains to extruder with gear pumps, forming strip. 
US 2013/0075017 A1- extrusion apparatus mixing materials for forming tires. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743